Citation Nr: 1745077	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  08-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right hip arthritis, to include as secondary to a service-connected right knee disorder.

2.  Entitlement to service connection for lumbosacral spine arthritis, to include as secondary to a service-connected right knee disorder.

3.  Entitlement to a rating higher than 10 percent prior to April 27, 2012, and higher than 20 percent on and after that date for service-connected residuals of a right knee medial meniscectomy (right knee disorder).


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from June 1978 to July 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously remanded by the Board in December 2011 and November 2013 and has since been returned for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is required to secure an adequate VA examination assessing the severity of the Veteran's right knee disorder.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran most recently underwent a VA knee examination in April 2012.  The examination report did not document whether there was pain in active or passive motion, and in weight bearing or non-weight bearing, or otherwise explain why those findings were inapplicable.  Thus, remand is required to secure another examination.  

Second, remand is required to secure an adequate medical opinion that clarifies the etiology of the Veteran's claimed lower back and right hip disorders.  By way of background, in August 2003 the Veteran wrote that he now walked with a limp and had right knee pain on a regular basis.  Private treatment records from Reconstructive Orthopedics dated April and May 2004 document that the Veteran's gait was characterized by increased weight bearing on left and lateral rotation of the right hip, and that the Veteran ambulated with a mild limp.  September and November 2006 VA orthopedic notes document that the Veteran had an antalgic gait.  A March 2008 record from Morris Family Chiropractic documents the Veteran had objective findings of an antalgic gait when he presented for treatment of low back pain.  A January 2009 record from Dr. MP documented that the Veteran had received benefit from a steroid shot in the knee.  The reduction in knee symptoms in turn helped the hip symptoms as the Veteran had a more normal gait.  Dr. MP stated that if they were able to sustain the pain relief in the knee, it would be likely that the Veteran's hip symptoms would improve.  Private records from Dr. LY dated July 2009 document the Veteran had an antalgic gait right hip pattern.  An August 2009 private record from Dr. TS documented the Veteran could walk 6 blocks but that he would limp.  Examination showed limb lengths to be equal and Trendelenburg was negative.  The Veteran underwent right hip resurfacing in September 2009.  In a November 2009 note, Dr. TS wrote that the Veteran was thrilled with the results and on exam his limb lengths were equal, Trendelenburg was negative, and he had a perfect gait.

In December 2012 Dr. RS opined that the 1981 right knee injury was in direct relation to the pain and accelerated osteoarthritis in the right hip joint leading into the low back.  Dr. RS noted that the Veteran's right hip was not examined at the time of injury, and that it was possible that had it been examined sooner the joint dysfunction would have been discovered prior to the Veteran's reports of right hip pain.  Thus, Dr. RS said it was reasonable to believe that the hip degeneration started earlier in the hip leading to the low back dysfunction due to the in-service right knee injury.

The Veteran underwent additional VA examination in April 2014.  The examiner noted diagnoses of mild degenerative joint disease of the lumbar spine and degenerative joint disease of the right hip status post arthroplasty.  The April 2014 examiner opined that the claimed lower back and right hip disorders were not caused by the service-connected right knee disorder.  In the rationale section, the examiner noted that the Veteran underwent a right knee medial meniscectomy in 1982 and that a 1983 record did not show any continued knee deficit.  The examiner noted the earliest documentation of lower back pain was 2006 when x-rays were significant for mild degenerative changes.  The examiner then highlighted that Drs. TS and LY did not document a leg length discrepancy or Trendelenburg gait that would place strain on the surrounding joints.  With regard to the right hip, the examiner noted that the earliest documentation of right hip pain was in 2004.  The examiner then pointed out that Dr. TS had attributed the Veteran's right hip degenerative changes to be related to his pistol grip deformity, which the examiner explained was a congenital disorder.  With regard to the positive medical opinion from Dr. RS, the examiner noted that the finding was not supported by the evidence in the absence of leg length discrepancy or Trendelenburg gait that would put undue strain on the surrounding joints.

In a July 2014 addendum, the examiner reported that the baseline level of severity prior to aggravation was evidenced by the 1983 service treatment record that showed there was no continued deficit of the right knee after surgery, and the Veteran did not have any evidence of right knee pain from service to the current time.  Instead, the examiner noted the first documented complaints of right hip and lower back pain were 2004 and 2006 respectively, over 20 years after the in-service knee injury with subsequent surgical intervention. The examiner stated "if the right knee affected the right hip, this examiner could expect the degenerative arthritis to be worse in the right hip and it is not since the injury to the right knee occurred 24 years earlier."  The examiner then reported that the Veteran had a bilateral pistol grip deformity, but that it was worse on the right.  The examiner it was the pistol grip deformity that precipitated the degenerative changes in the bilateral hips, not the right knee injury.  Similarly, the examiner noted the lumbar spine degenerative osteoarthritic changes seen on the September 2006 x-ray were mild, and the examiner would have expected the degenerative osteoarthritic changes to be more severe than mild if they had been aggravated by a knee injury that occurred 24 years earlier.  The examiner reiterated that for degenerative changes to occur from one adjacent joint to another there had to be some stress on the adjacent joint with Trendelenburg gait or leg length discrepancy.  While there was a slight limp noted in 2004, there was no limp noted in 2009.  The examiner explained the mild, intermittent limp was not significant enough to cause permanent stress on the surrounding joints.  

The examiner's 2014 findings are inadequate as the examiner mistakenly focused on whether the Veteran's lower back and right knee disorders were caused or aggravated by the in-service knee injury rather than the ongoing residuals of that injury.  In that regard, the Board finds that the examiner did not adequately address the evidence of an antalgic gait.  Instead, the examiner only noted one record from 2004 showing a slight limp when there are many more records documenting the presence of an antalgic gait.  Clarification is also required regarding the examiner's statement that it would be expected that the degenerative arthritis in the right hip would be worse than the left if the right had been aggravated by the knee injury in light of the evidence demonstrating the Veteran's right hip is worse than his left.

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, provide access to the electronic claims file to an appropriate examiner for an addendum opinion regarding the etiology of the claimed lower back and  right hip disorders.  A new examination should only be provided if deemed necessary by the examiner providing the requested opinions.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right hip and/or lower back disability was caused or aggravated by the Veteran's service-connected right knee disorder, to include all residuals thereof.  The examiner is reminded that it is sufficient if the hip disorder or back disorders were only partially caused or aggravated by the service-connected right knee disorder, to include the current residuals of the right knee disorder.

In providing the above opinion, the examiner's attention is directed to the following:  records from Reconstructive Orthopedics dated 2004 demonstrating gait abnormality; VA treatment records from 2006 documenting the Veteran's antalgic gait; the March 2008 Morris Family Chiropractic record documenting the Veteran's antalgic gait; the January 2009 record from Dr. MP noting the reduction in knee pain caused the Veteran to have a more normal gait; a July 2009 record from Dr. LY documenting an antalgic gait right hip pattern; the 2009 records from Dr. TS; and the December 2012 opinion from Dr. RS.

The examiner is also requested to clarify the 2014 VA examiner's statement that it would be expected that the degenerative arthritis in the right hip would be worse than the left if the right had been aggravated by the knee injury in light of the evidence demonstrating the Veteran's right hip is worse than his left.

2. The AOJ should also arrange for VA examination of the Veteran to determine the severity of the service-connected right knee disorder.  The electronic claims file should be made accessible to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.   An explanation for all opinions expressed must be provided.  

The examiner must comment upon any right knee pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


